Exhibit 10.17

 

SAEXPLORATION HOLDINGS, INC.

 

2013 Long-Term Incentive Plan

 

(As Adopted Effective June 24, 2013)

 

 

ARTICLE 1. INTRODUCTION.

 

The Plan was adopted by the Board on December 9, 2012, subject to approval by
the Company’s stockholders at the Company’s special meeting of stockholders held
on June 21, 2013, to be effective upon consummation of the merger considered at
such meeting. The purpose of the Plan is to promote the long-term success of the
Company and the creation of stockholder value by (a) encouraging Employees to
focus on long-range objectives, (b) encouraging the attraction and retention of
Employees with exceptional qualifications, and (c) linking Employees directly to
stockholder interests through increased stock ownership. The Plan seeks to
achieve these purposes by providing for Awards in the form of Restricted Shares,
Stock Units, Options (which may be ISOs or NSOs), Performance Cash Awards, and
SARs.

 

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware (except its choice-of-law provisions).

 

ARTICLE 2. ADMINISTRATION.

 

2.1              Committee Composition. The Committee shall administer the Plan.
Except as otherwise determined by the Board, the Committee shall consist solely
of two or more Non-Employee Directors who are also Outside Directors. The Board
shall have discretion to determine whether or not it intends to comply with the
exemption requirements of Rule 16b-3 of the Exchange Act and/or Section 162(m)
of the Code. However, if the Board intends to satisfy such exemption
requirements, the Committee shall be a committee of the Board that at all times
consists solely of two or more Non-Employee Directors who are also Outside
Directors. Within the scope of such authority, the Board or the Committee may
(a) delegate to a committee of one or more members of the Board who are not
Outside Directors the authority to grant Awards to eligible persons who are
either (i) not then Covered Employees and are not expected to be Covered
Employees at the time of recognition of income resulting from such Award or (ii)
not persons with respect to whom the Company wishes to comply with Section
162(m) of the Code or (b) delegate to a committee of one or more members of the
Board who are not Non-Employee Directors the authority to grant Awards to
eligible persons who are not then subject to Section 16 of the Exchange Act.
Nothing herein shall create an inference that an Award is not validly granted
under the Plan in the event Awards are granted under the Plan by a compensation
committee of the Board that does not at all times consist solely of two or more
Non-Employee Directors who are also Outside Directors.

 

2.2              Committee Responsibilities. The Committee shall: (a) select the
Employees who are to receive Awards under the Plan; (b) determine the type,
number, vesting requirements, and other features and conditions of such Awards;
(c) interpret the Plan; (d) make all other decisions relating to the operation
of the Plan; and (e) carry out any other duties delegated to it by the Board
under the Plan. The Committee may adopt such rules or guidelines as it deems
appropriate to implement the Plan. The Committee’s determinations under the Plan
shall be final and binding on all persons.

 

1

 



2.3              Non-Executive Officer Grants. The Board may appoint a single
Director, an additional committee of Directors and/or the Company’s Chief
Executive Officer to determine Awards for Employees who are not Executive
Officers of the Company. The single Director, the members of the additional
committee, and/or the Company’s Chief Executive Officer need not satisfy the
requirements of Section 2.1. Such Director, committee, or the Company’s Chief
Executive Officer may grant Awards under the Plan to such Employees. However,
the Committee shall nevertheless prescribe the terms, features, and conditions
of such Awards and the aggregate number of Company shares subject to such
Awards. Within the limitations of this Section 2.3, any reference in the Plan to
the Committee shall include any such single Director, additional committee,
and/or the Company’s Chief Executive Officer to whom the Board has delegated the
required authority under this Section 2.3.

 

2.4              Compliance with Section 409A. Awards shall be designed, granted
and administered in such a manner that they are either exempt from the
application of, or comply with, the requirements of Section 409A of the Code
(“Section 409A”). If the Committee determines that an Award, payment,
distribution, deferral election, transaction, or any other action or arrangement
contemplated by the provisions of the Plan would, if undertaken or implemented,
cause a holder to become subject to additional taxes under Section 409A, then
unless the Committee specifically provides otherwise, such Award, payment,
distribution, deferral election, transaction or other action or arrangement
shall not be given effect to the extent it causes such result and the related
provisions of the Plan and/or Award agreement will be deemed modified or, if
necessary, suspended in order to comply with the requirements of Section 409A to
the extent determined appropriate by the Committee, in each case without the
consent of or notice to the holder. The exercisability of an Option shall not be
extended to the extent that such extension would subject the holder to
additional taxes under Section 409A.

 

2.5              Foreign Awardees. Without amending this Plan, the Committee may
grant Awards to eligible persons who are foreign nationals on such terms and
conditions different from those specified in this Plan as may, in the judgment
of the Committee, be necessary or desirable to foster and promote achievement of
the purposes of this Plan and, in furtherance of such purposes, the Committee
may make such modifications, amendments, procedures, subplans and the like as
may be necessary or advisable to comply with the provisions of laws and
regulations in other countries or jurisdictions in which the Company or its
Subsidiaries operate.

 

ARTICLE 3. SHARES AVAILABLE FOR GRANTS.

 

3.1              Basic Limitation; Sublimit for Aggregate Number of Restricted
Shares. Common Shares issued pursuant to the Plan may be authorized but unissued
shares or treasury shares. The aggregate number of Common Shares issued under
the Plan shall not exceed 792,513 Common Shares, subject to Section 3.2. The
number of Common Shares that are subject to Awards outstanding at any time under
the Plan shall not exceed the number of Common Shares that then remain available
for issuance under the Plan. All Common Shares available under the Plan may be
issued with respect to Options and SARs, including upon the exercise of ISOs.
The aggregate number of Common Shares and Restricted Shares issued to all
Participants pursuant to all Awards of Restricted Shares and Stock Units made
under the Plan over its life shall not exceed 396,256 Common Shares, subject to
Section 3.2. The limitations of this Section 3.1 shall be subject to adjustment
pursuant to Article 10.

 

2

 



3.2              Shares Returned to Reserve. If Options, SARs, Restricted
Shares, or Stock Units are forfeited or terminate for any other reason before
being exercised or settled, then the Common Shares subject to such Options,
SARs, Restricted Shares, or Stock Units shall again become available for
issuance under the Plan and shall not be considered for purposes of determining
any limitations on the issuance of Options, SARs, Restricted Shares, or Stock
Units. If Restricted Shares or Common Shares issued upon the exercise of Options
are reacquired by the Company pursuant to a forfeiture provision, then such
Common Shares shall again become available for issuance under the Plan.
Performance Cash Awards shall not affect the aggregate number of Common Shares
remaining available for issuance under the Plan.

 

3.3              Uncertificated Shares. To the extent that the Plan provides for
issuance of stock certificates to reflect the issuance of Common Shares, the
issuance may be effected on an un-certificated basis, to the extent not
prohibited by applicable law or the applicable rules of any stock exchange on
which the Company’s equity securities are traded.

 

3.4              Limited Transferability. Awards shall generally be
nontransferable except in the case of the Participant’s death, and the Stock
Option Agreement, SAR Agreement, Restricted Stock Agreement, Stock Unit
Agreement or Performance Cash Award Agreement entered into with respect to any
Award shall generally provide for such nontransferability. The Committee may,
however, in its discretion, authorize all or a portion of any Award (other than
of ISOs) to be granted on terms that permit transfer by the Participant to (i)
the spouse, parents, children, stepchildren, adoptive relationships, sisters,
brothers, or grandchildren of the Participant, (ii) a trust or trusts for the
exclusive benefit of the spouse, parents, children, stepchildren, adoptive
relationships, sisters, brothers, or grandchildren of the Participant, or (iii)
a partnership or limited liability company in which the spouse, parents,
children, stepchildren, adoptive relationships, sisters, brothers, or
grandchildren of the Participant are the only partners or members, as
applicable; provided in each case that (x) there may be no consideration for any
such transfer (other than in the case of Clause (iii), units in the partnership
or membership interests in the limited liability company), and (y) the agreement
pursuant to which such Awards are granted must be approved by the Committee, and
must expressly provide for transferability in a manner consistent with this
Section 3.4. Following any such transfer, any such Awards shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
the transfer. The provisions of the Award with respect to expiration,
termination or vesting shall continue to apply with respect to the original
Participant, and the Award shall be exercisable by the transferee only to the
extent and for the periods specified herein with respect to the Participant. The
original Participant will remain subject to withholding taxes upon exercise of
any such Awards by the transferee. The Company shall have no obligation
whatsoever to provide notice to any transferee of any matter, including early
expiration or termination of an Award.

 

3

 



ARTICLE 4. ELIGIBILITY.

 

4.1              Incentive Stock Options. Only Employees of the Company, a
Parent, or a Subsidiary shall be eligible for the grant of ISOs. In addition, an
Employee who owns more than 10% of the total combined voting power of all
classes of outstanding stock of the Company or of any of its Parents or
Subsidiaries shall not be eligible for the grant of an ISO unless the additional
requirements set forth in Section 422(c)(5) of the Code are satisfied.

 

4.2              Other Grants. Employees shall be eligible for the grant of
Restricted Shares, Stock Units, NSOs, SARs or Cash Performance Awards under this
Plan. No Employee of an Affiliate will be eligible for the grant of an NSO or
SAR if the Company is not an eligible issuer of service recipient stock with
respect to such Employee under Treas. reg. § 1.409A-1(b)(5)(iii)(E). No person
shall be eligible for an Award unless Common Shares that might be transferred in
connection with the Award can be registered using Form S-8 under the Securities
Act of 1933, as amended.

 

ARTICLE 5. OPTIONS.

 

5.1              Stock Option Agreement. Each grant of an Option under the Plan
shall be evidenced by a Stock Option Agreement between the Optionee and the
Company. Such Option shall be subject to all applicable terms of the Plan and
may be subject to any other terms that are not inconsistent with the Plan. The
Stock Option Agreement shall specify whether the Option is an ISO or an NSO. The
provisions of the various Stock Option Agreements entered into under the Plan
need not be identical.

 

5.2              Number of Shares. Each Stock Option Agreement shall specify the
number of Common Shares subject to the Option and shall provide for the
adjustment of such number in accordance with Article 10. The total number of
Options granted to any single Optionee in any single calendar year shall not
cover more than 150,000 Common Shares. The limitations set forth in the
preceding sentence shall be subject to adjustment in accordance with Article 10.

 

5.3              Exercise Price. Each Stock Option Agreement shall specify the
Exercise Price, which shall not be less than 100% of the Fair Market Value of a
Common Share on the date of grant. The preceding sentence shall not apply to
Options granted pursuant to an assumption of, or substitution for, another
option in a manner that would satisfy the requirements of Section 424(a) of the
Code, whether or not such section is applicable.

 

5.4              Exercisability and Term. Each Stock Option Agreement shall
specify the date or event when all or any installment of the Option is to become
exercisable. The Stock Option Agreement shall also specify the term of the
Option; provided that the term of an ISO shall in no event exceed 10 years from
the date of grant. A Stock Option Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability, or retirement,
or other events and may provide for expiration prior to the end of its term in
the event of the termination of the Optionee’s Service.

 

5.5              Effect of Change in Control. The Committee may determine, at
the time of granting an Option or thereafter, that such Option shall become
exercisable as to all or part of the Common Shares subject to such Option in the
event that a Change in Control occurs with respect to the Company or in the
event that the Optionee’s employment is terminated after a Change in Control.
However, in the case of an ISO, the acceleration of exercisability shall not
occur without the Optionee’s written consent. In addition, acceleration of
exercisability may be required under Section 10.3.

 

4

 



5.6              Buyout Provisions. The Committee may at any time (a) offer to
buy out for a payment in cash or cash equivalents an Option previously granted
or (b) authorize an Optionee to elect to cash out an Option previously granted,
in either case at such time and based upon such terms and conditions as the
Committee shall establish; provided that cash payments shall not exceed the Fair
Market Value less the Exercise Price.

 

ARTICLE 6. PAYMENT FOR OPTION SHARES.

 

6.1              General Rule. The Exercise Price of Common Shares issued upon
exercise of Options shall be payable in full entirely in cash or cash
equivalents at the time when such Common Shares are purchased, except that the
Committee at its sole discretion may accept payment of the Exercise Price in any
other form(s) described in this Article 6. However, if the Optionee is an
Executive Officer or Director of the Company, he or she may pay the Exercise
Price in a form other than cash or cash equivalents only to the extent permitted
by Section 13(k) of the Exchange Act.

 

6.2              Surrender of Stock. With the Committee’s consent, provided that
the Company has an effective registration statement on Form S-8 (or its
successor) covering the issuance of the Common Shares, all or any part of the
Exercise Price may be paid by surrendering, or attesting to the ownership of,
Common Shares that are already owned by the Optionee. Such Common Shares shall
be valued at their Fair Market Value on the date when the new Common Shares are
purchased under the Plan.

 

6.3              Exercise/Sale. With the Committee’s consent, all or any part of
the Exercise Price, and any withholding taxes, may be paid by delivering (on a
form prescribed by the Company) an irrevocable direction to a securities broker
approved by the Company to sell all or part of the Common Shares being purchased
under the Plan and to deliver all or part of the sales proceeds to the Company.

 

6.4              Promissory Note. With the Committee’s consent, all or any part
of the Exercise Price and any withholding taxes may, except in the case of an
Executive Officer of the Company, be paid by delivering (on a form prescribed by
the Company) a full-recourse promissory note.

 

6.5              Other Forms of Payment. With the Committee’s consent, all or
any part of the Exercise Price and any withholding taxes may be paid in any
other form that is consistent with applicable laws and rules and regulations.

 

ARTICLE 7. STOCK APPRECIATION RIGHTS.

 

7.1              SAR Agreement. Each grant of a SAR under the Plan shall be
evidenced by a SAR Agreement between the Optionee and the Company. Such SAR
shall be subject to all applicable terms of the Plan and may be subject to any
other terms that are not inconsistent with the Plan. The provisions of the
various SAR Agreements entered into under the Plan need not be identical.

 

5

 



7.2              Number of Shares. Each SAR Agreement shall specify the number
of Common Shares to which the SAR pertains and shall provide for the adjustment
of such number in accordance with Article 10. The total number of SARs granted
to any single Participant in any single calendar year shall not cover more than
20,000 Common Shares.

 

7.3              Exercise Price. Each SAR Agreement shall specify the Exercise
Price, which shall in no event be less than 100% of the Fair Market Value of a
Common Share on the date of grant. The preceding sentence shall not apply to
SARs granted pursuant to an assumption of, or substitution for, another SAR in a
manner that would satisfy the requirements of Section 424(a) of the Code if such
section were applicable.

 

7.4              Exercisability and Term. Each SAR Agreement shall specify the
date or event when all or any installment of the SAR is to become exercisable.
The SAR Agreement shall also specify the term of the SAR. A SAR Agreement may
provide for accelerated exercisability in the event of the Optionee’s death,
disability, or retirement, or other events and may provide for expiration prior
to the end of its term in the event of the termination of the Optionee’s
Service. SARs may be awarded in combination with Options, and such an Award may
provide that the SARs will not be exercisable unless the related Options are
forfeited. A SAR granted in combination with an ISO: (i) must be granted at the
same time as the ISO to which it relates; (ii) must be exercisable only when the
current Fair Market Value of Common Shares exceeds the ISO’s exercise price and
the ISO is otherwise exercisable; (iii) may not be transferrable except when and
to the extent that the ISO is transferrable under Section 3.4 of the Plan; and
(iv) must have economic and tax consequences upon exercise that are no more
favorable than those upon the exercise of the ISO in combination with which it
was granted followed by an immediate sale of the Common Shares that would be
received upon such ISO’s exercise. A SAR granted under the Plan not in
combination with an ISO may provide that it will be exercisable only in the
event of a Change in Control.

 

7.5              Effect of Change in Control. The Committee may determine, at
the time of granting a SAR or thereafter, that such SAR shall become exercisable
as to all or part of the Common Shares subject to such SAR in the event that the
Company is subject to a Change in Control or in the event that the Optionee’s
employment is terminated after a Change in Control. In addition, acceleration of
exercisability may be required under Section 10.3.

 

7.6              Exercise of SARs. Upon exercise of a SAR, the Optionee (or any
person having the right to exercise the SAR after his or her death or under
Section 3.4 of this Plan) shall receive from the Company: (a) Common Shares;
(b) cash; or (c) a combination of Common Shares and cash, as the Committee shall
determine. The amount of cash and/or the Fair Market Value of Common Shares
received upon exercise of SARs shall, in the aggregate, be equal to the amount
by which the Fair Market Value (on the date of surrender) of the Common Shares
subject to the SARs exceeds the Exercise Price.

 

6

 



ARTICLE 8. RESTRICTED SHARES.

 

8.1              Restricted Stock Agreement. Each grant of Restricted Shares
under the Plan shall be evidenced by a Restricted Stock Agreement between the
recipient and the Company. Such Restricted Shares shall be subject to all
applicable terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan. The provisions of the various Restricted Stock
Agreements entered into under the Plan need not be identical.

 

8.2              Consideration for Awards. Restricted Shares shall be granted to
Participants at no additional cost to them; provided, however, that the value of
the services performed by any Participant receiving Restricted Shares must, in
the opinion of the Committee, equal or exceed the par value of the Restricted
Shares to be granted to such Participant.

 

8.3              Performance and/or Vesting Conditions. Each Award of Restricted
Shares may or may not be contingent on the satisfaction of performance targets,
or subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Stock Agreement. The
Committee may include as vesting conditions or as conditions for making an Award
of Restricted Shares the requirement that the performance of the Company or a
business unit of the Company for a specified period equal or exceed a target
determined in advance by the Committee. The Committee shall determine such
performance. If the Award is intended to satisfy the requirements of Section
162(m) of the Code, such target shall be based on one or more of the criteria
set forth in Appendix A. In no event shall the number of Restricted Shares the
award and/or vesting of which is or are subject to performance-based conditions
intended to satisfy the requirements of Section 162(m) of the Code that are
granted to any single Participant in a single calendar year exceed 100,000
Common Shares. The satisfaction of any performance target and/or vesting may be
waived in the case of a Change in Control or the Participant’s death or
disability. The Company may retain the certificates representing shares of
Restricted Stock in the Company’s possession until such time as all conditions
or restrictions applicable to such shares, including any conditions or
restrictions not constituting a substantial risk of forfeiture under Section 83
of the Code, are satisfied or have lapsed, and the Participant shall execute in
favor of the Company a blank stock power with respect to such shares of
Restricted Stock. Alternatively or additionally, the Company may cause such
Restricted Shares to bear an appropriate legend indicating their
nontransferability, forfeitability, and any additional restrictions placed on
them.

 

8.4              Voting and Dividend Rights. The holders of Restricted Shares
awarded under the Plan shall have the same voting, dividend, and other rights as
the Company's other stockholders. Any dividends or other distributions paid on
Restricted Shares may, as specified by the Committee in the applicable Award, be
(a) accumulated and paid when such Restricted Shares vest, (b) invested in
additional Restricted Shares, or (c) paid currently to the holder. Any dividends
not paid currently shall be subject to the same conditions and restrictions,
including risks of forfeiture, as the Award with which they relate.

 

ARTICLE 9. STOCK UNITS AND PERFORMANCE CASH AWARDS.

 

9.1              Stock Unit or Performance Cash Award Agreement. Each grant of
Stock Units or of a Performance Cash Award shall be evidenced by a Stock Unit or
Performance Cash Award Agreement between the recipient and the Company. Awards
of Stock Units or Performance Cash Awards shall be subject to all applicable
terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan. The provisions of the various Stock Unit and
Performance Cash Award Agreements entered into under the Plan need not be
identical.

 

7

 



9.2              Payment for Awards. To the extent that an Award is granted in
the form of Stock Units or a Performance Cash Award, no cash consideration shall
be required of the Award recipients.

 

9.3              Performance and/or Vesting Conditions. Each Award of Stock
Units may or may not be contingent on the satisfaction of performance targets,
or subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Stock Unit Agreement. Each
Performance Cash Award shall be contingent on the satisfaction of a performance
target intended to satisfy the requirements of Section 162(m) of the Code. The
Committee may include as vesting conditions or as conditions for any Award of
Stock Units, and shall include as a condition for a Performance Cash Award, the
requirement that the performance of the Company or a business unit of the
Company for a specified period equal or exceed a target determined in advance by
the Committee. The Committee shall determine such performance. If the Award is
intended to satisfy the requirements of Section 162(m) of the Code, such target
shall be based on one or more of the criteria set forth in Appendix A. In no
event shall the number of Stock Units the award and/or vesting of which is or
are subject to performance-based conditions intended to satisfy the requirements
of Section 162(m) of the Code that are granted to any single Participant in a
single calendar year exceed 20,000 Common Shares. In no event shall the total
amount of all Performance Cash Awards that are intended to satisfy the
requirements of Section 162(m) of the Code that are granted to any single
Participant in a single calendar year exceed $1,200,000. The satisfaction of any
performance target and/or vesting condition may be waived in the case of a
Change in Control or the Participant’s death or disability.

 

9.4              Voting and Dividend Rights. The holders of Stock Units shall
have no voting rights. Prior to settlement or forfeiture, any Stock Unit awarded
under the Plan may, at the Committee's discretion, carry with it a right to
dividend equivalents. Such right entitles the holder to be credited with an
amount equal to the dividends or other distributions paid on an equal number of
Common Shares while the Stock Units are outstanding. As specified by the
Committee in the applicable Award, any cash dividend equivalents may be either
(a) paid currently, free of any vesting condition, or (b) accumulated and paid
at the same time and in the same form as the Stock Units to which they relate,
but only if such Stock Units become vested.

 

9.5              Form and Time of Settlement of Stock Units and Performance Cash
Awards. Settlement of vested Stock Units may be made in the form of (a) cash,
(b) Common Shares, or (c) any combination of both, as determined by the
Committee. The actual number of Stock Units eligible for settlement may be
larger or smaller than the number included in the original Award, based on
predetermined performance factors. Methods of converting Stock Units into cash
may include (without limitation) a method based on the average Fair Market Value
of Common Shares over a series of trading days. Vested Stock Units may be
settled in a lump sum or in installments, and the distribution may occur or
commence when all vesting conditions applicable to the Stock Units have been
satisfied or have lapsed, or it may be deferred to any later date; provided,
however, that the form and timing of payment of Stock Units and Performance Cash
Awards shall satisfy the requirements of Section 409A of the Code in form and
operation. The amount of a deferred distribution may be increased by an interest
factor or by dividend equivalents. Until an Award of Stock Units is settled, the
number of such Stock Units shall be subject to adjustment pursuant to Article
10. Performance Cash Awards shall be settled in cash in accordance with the
terms of the applicable Performance Cash Award Agreement.

 

8

 



9.6              Creditors’ Rights. A holder of Stock Units or of an unpaid
Performance Cash Award shall have no rights other than those of a general
creditor of the Company. Stock Units and unpaid Performance Cash Awards
represent an unfunded and unsecured obligation of the Company, subject to the
terms and conditions of the applicable Stock Unit or Performance Cash Award
Agreement.

 

ARTICLE 10. PROTECTION AGAINST DILUTION.

 

10.1          Adjustments. In the event of a subdivision of the outstanding
Common Shares, a declaration of a dividend payable in Common Shares, or a
combination or consolidation of the outstanding Common Shares (by
reclassification or otherwise) into a lesser number of Common Shares,
corresponding adjustments shall automatically be made in each of the following:

 

(a)                The number of Options, SARs, Restricted Shares, and Stock
Units available for future Awards under Article 3;

 

(b)               The limitations set forth in Sections 5.2, 7.2, 8.3, and 9.3;

 

(c)                The number of Common Shares covered by each outstanding
Option and SAR;

 

(d)               The Exercise Price under each outstanding Option and SAR;

 

(e)                The number of Stock Units included in any prior Award that
has not yet been settled; and

 

(f)                The number of Restricted Shares subject to any unvested
Award.

 

In the event of a declaration of an extraordinary dividend payable in a form
other than Common Shares in an amount that has a material effect on the price of
Common Shares, a recapitalization, a spin-off, or a similar occurrence, the
Committee shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of the foregoing. Except as provided in this Article
10, a Participant shall have no rights by reason of any issuance by the Company
of stock of any class or securities convertible into stock of any class, any
subdivision or consolidation of shares of stock of any class, the payment of any
stock dividend, or any other increase or decrease in the number of shares of
stock of any class.

 

10.2          Dissolution or Liquidation. To the extent not previously exercised
or settled, Options, SARs, Stock Units and Performance Cash Awards shall
terminate immediately before the dissolution or liquidation of the Company.

 

9

 



10.3          Reorganizations. In the event that the Company is a party to a
merger, consolidation, or sale of fifty percent (50%) of more of the Company’s
stock or assets, all outstanding Awards shall be subject to the agreement of
merger or consolidation. Such agreement shall provide for one or more of the
following:

 

(a)                The continuation of such outstanding Awards by the Company
(if the Company is the surviving corporation).

 

(b)               The assumption of such outstanding Awards by the surviving
corporation or its parent, provided that the assumption of Options or SARs shall
comply with Section 424(a) of the Code (whether or not the Options are ISOs).

 

(c)                The substitution by the surviving corporation or its parent
of new awards for such outstanding Awards, provided that the substitution of
Options or SARs shall comply with Section 424(a) of the Code (whether or not the
Options are ISOs).

 

(d)               Full exercisability of outstanding Options and SARs and full
vesting of the Common Shares subject to such Options and SARs, followed by the
cancellation of such Options and SARs to the extent not exercised before the
closing of the merger or consolidation. The full exercisability of such Options
and SARs and full vesting of such Common Shares shall be contingent on the
closing of such merger or consolidation. In this case, the Optionees shall be
able to exercise such Options and SARs during a period of not less than five
full business days preceding the closing date of such merger or consolidation,
unless (i) a shorter period is required to permit a timely closing of such
merger or consolidation and (ii) such shorter period still offers the Optionees
a reasonable opportunity to exercise such Options and SARs. Any exercise of such
Options and SARs during such period shall be contingent on the closing of such
merger or consolidation.

 

(e)                The cancellation of outstanding Options and SARs and a
payment to the Optionees equal to the excess of (i) the Fair Market Value of the
Common Shares subject to such Options and SARs (whether or not such Options and
SARs are then exercisable or such Common Shares are then vested) as of the
closing date of such merger or consolidation over (ii) their Exercise Price.
Such payment shall be made in the form of cash, cash equivalents, or securities
of the surviving corporation or its parent with a Fair Market Value equal to the
required amount. Such payment may be made in installments and may be deferred
until the date or dates when such Options and SARs would have become exercisable
or such Common Shares would have vested. Such payment may be subject to vesting
based on the Optionee’s continuing Service, provided that the vesting schedule
shall not be less favorable to the Optionee than the schedule under which such
Options and SARs would have become exercisable or such Common Shares would have
vested. If the Exercise Price of the Common Shares subject to such Options and
SARs exceeds the Fair Market Value of such Common Shares, then such Options and
SARs may be cancelled without making a payment to the Optionees. For purposes of
this Subsection (e), the Fair Market Value of any security shall be determined
without regard to any vesting conditions that may apply to such security.



10

 

 

(f)                The cancellation of outstanding Stock Units and a payment to
the Participants equal to the Fair Market Value of the Common Shares subject to
such Stock Units (whether or not such Stock Units are then vested) as of the
closing date of such merger or consolidation. Such payment shall be made in the
form of cash, cash equivalents, or securities of the surviving corporation or
its parent with a Fair Market Value equal to the required amount. Such payment
may be made in installments and may be deferred until the date or dates when
such Stock Units would have vested. Such payment may be subject to vesting based
on the Participant’s continuing Service, provided that the vesting schedule
shall not be less favorable to the Participant than the schedule under which
such Stock Units would have vested. For purposes of this Subsection (f), the
Fair Market Value of any security shall be determined without regard to any
vesting conditions that may apply to such security.

 

(g)               Full vesting of the Common Shares subject to Restricted Stock
Agreements. The full vesting of the Restricted Shares shall be contingent on the
closing of such merger or consolidation.

 

The provisions of this Section 10.3, as well as the provisions of Sections 8.3
and 9.3 and of any Stock Option Agreement, SAR Agreement, Restricted Stock
Agreement, or Stock Unit Agreement providing for exercisability, transfer or
accelerated vesting of any Option, SAR, Restricted Shares, or Stock Units shall
be inapplicable to an Award granted within six months before the occurrence of a
merger, acquisition, or other Change in Control if the holder of such Option,
SAR, Restricted Shares, or Stock Units is subject to the reporting requirements
of Section 16(a) of the Exchange Act and no exception from liability under
Section 16(b) of the Exchange Act is available to such holder.

 

ARTICLE 11. AWARDS UNDER OTHER PLANS.

 

The Company may grant awards under other plans or programs. Such awards may be
settled in the form of Common Shares issued under this Plan. Such Common Shares
shall be treated for all purposes under the Plan like Common Shares issued in
settlement of Stock Units and shall, when issued, reduce the number of Common
Shares available under Article 3.

 

ARTICLE 12. LIMITATION ON RIGHTS.

 

12.1          Retention Rights. Neither the Plan nor any Award granted under the
Plan shall be deemed to give any individual a right to remain an Employee or
otherwise in the Company’s service. The Company and its Parents, Subsidiaries
and Affiliates reserve the right to terminate the Service of any Participant at
any time, with or without cause, subject to applicable laws, the Company’s
certificate of incorporation and by-laws, and a written employment agreement (if
any).

 

12.2          Stockholder Rights. Except as the Committee may provide in the
applicable Award Agreement, a Participant shall have no dividend rights, voting
rights, or other rights as a stockholder with respect to any Common Shares
covered by his or her Award prior to the time when a stock certificate for such
Common Shares is issued or ownership of such Common Shares is noted on the
transfer records of the Company or, if applicable, the time when he or she
becomes entitled to receive such Common Shares by filing any required notice of
exercise and paying any required Exercise Price. No adjustment shall be made for
cash dividends or other rights for which the record date is prior to such time,
except as expressly provided in the Plan or Award.

 

11

 



12.3          Regulatory Requirements. Any other provision of the Plan
notwithstanding, the obligation of the Company to issue Common Shares under the
Plan shall be subject to all applicable laws, rules and regulations, and such
approval by any regulatory body as may be required. The Company reserves the
right to restrict, in whole or in part, the delivery of Common Shares pursuant
to any Award prior to the satisfaction of all legal requirements relating to the
issuance of such Common Shares, to their registration, qualification, or
listing, or to an exemption from registration, qualification, or listing.

 

12.4          No Fractional Shares. No fractional shares shall be issued or
delivered pursuant to the Plan. The Committee shall determine whether cash or
other property shall be issued or paid in lieu of fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

 

12.5          Clawback. Notwithstanding any other provisions in this Plan, any
Award which is subject to recovery under any law, government regulation or stock
exchange listing requirement, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).

 

12.6          Investment Representations; Company Policy. The Committee may
require each person acquiring shares of Common Stock pursuant to a Stock Option
or other award under the Plan to represent to and agree with the Company in
writing that the Participant is acquiring the shares for investment without a
view to distribution thereof. Each person acquiring shares of Common Stock
pursuant to a Stock Option or other award under the Plan shall be required to
abide by all policies of the Company in effect at the time of such acquisition
and thereafter with respect to the ownership and trading of the Company’s
securities.

 

12.7          Non-Registered Stock. The shares of Common Stock to be distributed
under this Plan have not been, as of the date the Plan was adopted by the Board,
registered under the Securities Act of 1933, as amended, or any applicable state
or foreign securities laws and the Company has no obligation to any Participant
to register the Common Shares or to assist the Participant in obtaining an
exemption from the various registration requirements, or to list the Common
Shares on a national securities exchange or any other trading or quotation
system.

 

 

ARTICLE 13. WITHHOLDING TAXES.

 

13.1          General. To the extent required by applicable federal, state,
local, or foreign law, a Participant or his or her successor shall make
arrangements satisfactory to the Company for the satisfaction of any withholding
tax obligations that arise in connection with the Plan. The Company shall not be
required to issue any Common Shares or make any cash payment under the Plan
until such obligations are satisfied.

 

12

 



13.2          Share Withholding. To the extent that applicable law subjects a
Participant to tax withholding obligations, the Committee may, in its
discretion, permit such Participant to satisfy all or part of such obligations
by having the Company withhold all or a portion of any Common Shares that
otherwise would be issued to him or her or by surrendering all or a portion of
any Common Shares that he or she previously acquired. Such Common Shares shall
be valued at their Fair Market Value on the date when they are withheld or
surrendered. This Section 13.2 shall apply only to the minimum extent required
by applicable tax laws.

 

ARTICLE 14. FUTURE OF THE PLAN.

 

14.1          Term of the Plan. The Plan, as set forth herein, shall become
effective on the date on which it is approved by the Company’s stockholders at
the special meeting of the Company’s stockholders to be held prior to June 24,
2013, provided that it is adopted by the Board before or concurrently with such
special meeting. The Plan shall remain in effect until the date when the Plan is
terminated under Section 14.2; provided, however, that no ISO may be granted
under the Plan after the date that is 10 years after the date when the Plan was
approved by the Company’s stockholders, whichever occurs first.

 

14.2          Amendment or Termination. The Board may, at any time and for any
reason, amend or terminate the Plan. No Awards shall be granted under the Plan
after the termination thereof. The termination of the Plan, or any amendment
thereof, shall not affect any Award previously granted under the Plan.

 

14.3          Stockholder Approval. An amendment of the Plan shall be subject to
the approval of the Company’s stockholders only to the extent required by
applicable laws and rules and regulations. Among such applicable laws and rules
and regulations, Section 162(m) of the Code requires that the Company’s
stockholders reapprove the list of available performance criteria set forth in
Appendix A not later than the first meeting of stockholders that occurs in the
fifth year following the year in which the Company’s stockholders previously
approved such criteria.

 

ARTICLE 15. DEFINITIONS.

 

15.1          “Affiliate” means any entity other than the Company, a Parent, or
a Subsidiary, if the Company and/or one or more Parents and/or one or more
Subsidiaries own, in the aggregate, not less than 50% of such entity.

 

15.2          “Award” means any award of an Option, a SAR, a Restricted Share, a
Performance Cash Award, or a Stock Unit under the Plan.

 

15.3          “Board” means the Company’s Board of Directors, as constituted
from time to time.

 

15.4          “Change in Control” shall mean the occurrence of one or more of
the following events:

 

13

 



(a)                Change in Board Composition. Individuals who constitute the
members of the Board as of the date hereof (the “Incumbent Directors”), cease
for any reason to constitute at least a majority of members of the Board;
provided that any individual becoming a director of the Company subsequent to
the date hereof shall be considered an Incumbent Director if such individual’s
appointment, election or nomination was approved by a vote of at least 50% of
the Incumbent Directors; provided further that any such individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of members of the Board or other actual or
threatened solicitation of proxies or contests by or on behalf of a “person”
(within the meaning of Sections 13(d) and 14(d) of the Exchange Act) other than
the Board, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation, shall not be considered an
Incumbent Director;

 

(b)               Business Combination. Consummation of (i) a reorganization,
merger, consolidation, share exchange or other business combination involving
the Company or any of its subsidiaries or the disposition of all or
substantially all the assets of the Company, whether in one or a series of
related transactions, or (ii) the acquisition of assets or stock of another
entity by the Company (either, a “Business Combination”), excluding, however,
any Business Combination pursuant to which: (A) individuals who were the
“beneficial owners” (as such term is defined in Rule 13d-3 under the Exchange
Act), respectively, of the then outstanding shares of common stock of the
Company (the “Outstanding Stock”) and the combined voting power of the then
outstanding securities entitled to vote generally in the election of directors
of the Company (the “Outstanding Company Voting Securities”) immediately prior
to such Business Combination beneficially own, upon consummation of such
Business Combination, directly or indirectly, more than 50% of the then
outstanding shares of common stock (or similar securities or interests in the
case of an entity other than a corporation) and more than 50% of the combined
voting power of the then outstanding securities (or interests) entitled to vote
generally in the election of directors (or in the selection of any other similar
governing body in the case of an entity other than a corporation) of the
Surviving Corporation (as defined below) in substantially the same proportions
as their ownership of the Outstanding Stock and Outstanding Company Voting
Securities, immediately prior to the consummation of such Business Combination
(that is, excluding any outstanding voting securities of the Surviving
Corporation that such beneficial owners hold immediately following the
consummation of the Business Combination as a result of their ownership prior to
such consummation of voting securities of any company or other entity involved
in or forming part of such Business Combination other than the Company); (B) no
person (other than the Company, any subsidiary of the Company, any employee
benefit plan of the Company or any of its subsidiaries or any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any subsidiary of the Company) or group (as such term is defined in Rule 13d-3
under the Exchange Act) becomes the beneficial owner of 50% or more of either
(x) the then outstanding shares of common stock (or similar securities or
interests in the case of an entity other than a corporation) of the Surviving
Corporation, or (y) the combined voting power of the then outstanding securities
(or interests) entitled to vote generally in the election of directors (or in
the selection of any other similar governing body in the case of an entity other
than a corporation); and (C) individuals who were Incumbent Directors at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination constitute at least a majority of the
members of the board of directors (or of any similar governing body in the case
of an entity other than a corporation) of the Surviving Corporation; where for
purposes of this subsection (b), the term “Surviving Corporation” means the
entity resulting from a Business Combination or, if such entity is a direct or
indirect subsidiary of another entity, the entity that is the ultimate parent of
the entity resulting from such Business Combination;

 

14

 



(c)                Stock Acquisition. Any person (other than the Company, any
subsidiary of the Company, any employee benefit plan of the Company or any of
its subsidiaries or any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company) or group
becomes the beneficial owner of 50% or more of either (x) the Outstanding Stock
or (y) the Outstanding Company Voting Securities; provided, however, that for
purposes of this subsection (c) no Change of Control shall be deemed to have
occurred as a result of any acquisition directly from the Company; or

 

(d)               Liquidation. Approval by the stockholders of the Company of a
complete liquidation or dissolution of the Company (or, if no such approval is
required, the consummation of such a liquidation or dissolution).

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

15.5          “Code” means the Internal Revenue Code of 1986, as amended.

 

15.6          “Committee” means the a committee of the Board, as further
described in Article 2.

 

15.7          “Common Share” means one share of the common stock of the Company.

 

15.8          “Company” means SAExploration Holdings, Inc., a Delaware
corporation.

 

15.9          “Covered Employee” means an Employee who is a "covered employee"
within the meaning of Section 162(m)(3) of the Code or any successor to such
statute and regulation.

 

15.10      “Director” means a member of the Company’s Board.

 

15.11      “Employee” means a common-law employee of the Company, a Parent, a
Subsidiary, or an Affiliate.

 

15.12      “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

15.13      “Executive Officer” means an officer of the Company who is considered
an executive officer under Section 16 of the Exchange Act.

 

15

 



15.14      “Exercise Price,” in the case of an Option, means the amount for
which one Common Share may be purchased upon exercise of such Option, as
specified in the applicable Stock Option Agreement. “Exercise Price,” in the
case of a SAR, means an amount, as specified in the applicable SAR Agreement,
which is subtracted from the Fair Market Value of one Common Share in
determining the amount payable upon exercise of such SAR.

 

15.15      “Fair Market Value” means the price at which Common Shares were last
sold in the principal U.S. market for Common Shares on the applicable date or,
if the applicable date was not a trading day, on the last trading day prior to
the applicable date. If Common Shares are no longer traded on a public U.S.
Securities market, Fair Market Value shall be determined by the Committee in
good faith on such basis as it deems appropriate. The Committee’s determination
shall be conclusive and binding on all persons.

 

15.16      “ISO” means an incentive stock option described in Section 422(b) of
the Code.

 

15.17      "Non-Employee Director" means a Director who is a "non-employee
director" within the meaning of Rule 16b-3 of the Exchange Act or any successor
to such regulation.

 

15.18      “NSO” means a stock option not described in Sections 422 or 423 of
the Code.

 

15.19      “Option” means an ISO or NSO granted under the Plan and entitling the
holder to purchase Common Shares.

 

15.20      “Optionee” means an individual or estate holding an Option or SAR.

 

15.21      “Outside Director” means a Director who is an "outside director"
within the meaning of Section 162(m) of the Code and Treasury Regulations
Section 1.162-27(e)(3) or any successor to such statute and regulation.

 

15.22      “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. A corporation that attains the status of a Parent on
a date after the adoption of the Plan shall be considered a Parent commencing as
of such date.

 

15.23      “Participant” means an individual or estate holding an Award.

 

15.24      “Performance Cash Award” means an Award of an amount of cash under
the Plan, subject to the provisions of Article 9.

 

15.25      “Performance Cash Award Agreement” means the agreement between the
Company and the recipient of a Performance Cash Award that contains the terms,
conditions and restrictions pertaining to such Performance Cash Award.

 

15.26      “Plan” means this SAExploration Holdings, Inc. 2013 Long-Term
Incentive Plan, as amended from time to time.

 

15.27      “Restricted Share” means a Common Share awarded under the Plan.

 

16

 



15.28      “Restricted Stock Agreement” means the agreement between the Company
and the recipient of a Restricted Share that contains the terms, conditions, and
restrictions pertaining to such Restricted Share.

 

15.29      “SAR” means a stock appreciation right granted under the Plan.

 

15.30      “SAR Agreement” means the agreement between the Company and an
Optionee that contains the terms, conditions, and restrictions pertaining to his
or her SAR.

 

15.31      “Service” means service as an Employee, provided that the Committee
may, in determining a Participant’s satisfaction of any vesting or similar
requirement, in its discretion as it may choose to exercise from time to time
with respect to any Participant or Participants, aggregate with an Employee’s
service as an employee his or her service as an independent contractor
(including as a Company director).

 

15.32      “Stock Option Agreement” means the agreement between the Company and
an Optionee that contains the terms, conditions, and restrictions pertaining to
his or her Option.

 

15.33      “Stock Unit” means a bookkeeping entry representing the equivalent of
one Common Share, as awarded under the Plan, and representing the right, upon
the satisfaction of certain conditions, to receive a Common Share, or cash equal
to the value of a Common Share.

 

15.34      “Stock Unit Agreement” means the agreement between the Company and
the recipient of a Stock Unit that contains the terms, conditions, and
restrictions pertaining to such Stock Unit.

 

15.35      “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

 

ARTICLE 16. EXECUTION.

 

To record the adoption of the Plan effective June 24, 2013, the Company has
caused its duly authorized officer to execute this document in the name of the
Company.



 

SAEXPLORATION HOLDINGS, INC.

 


By: /s/ Brent Whiteley

Name: Brent Whiteley


Title: Secretary



 



17

 

 

 

APPENDIX A

 


Performance Criteria for Restricted Shares, Stock Units,
and Performance Cash Awards

 

 

 

The Committee may establish award and/or vesting targets derived from all or any
of the following criteria, in any combination, when it makes Awards of
Restricted Shares, Stock Units, or Performance Cash Awards on the basis of
performance:

 

(a)Revenue (or any sub-component thereof);

 

(b)Revenue growth;

 

(c)Operating costs;

 

(d)Operating margin as a percentage of revenue;

 

(e)Earnings before interest, taxes, depreciation, and amortization;

 

(f)Earnings before income taxes;

 

(g)Net operating profit after taxes;

 

(h)Net income;

 

(i)Net income as a percentage of revenue;

 

(j)Free cash flow;

 

(k)Earnings per Common Share;

 

(l)Net operating profit after taxes per Common Share;

 

(m)Free cash flow per Common Share;

 

(n)Return on net assets employed before interest and taxes;

 

(o)Return on equity, investment, invested capital, net capital employed, assets,
or net assets;

 

(p)Total stockholder return or relative total stockholder return (as compared
with a peer group of the Company);

 

(q)Safety performance metrics, including relative to industry standards; or

 

(r)Strategic team goals.

 

 

 



To the extent not inconsistent with Section 162(m) of the Code, the Committee
shall adjust the results under any performance criteria to exclude any of the
following events, or any similar that occurs during a performance measurement
period: (a) asset write-downs; (b) litigation, claims, judgments or settlements;
(c) the effect of changes in tax law, accounting principles or periods, or other
such laws or provisions affecting reported results; (d) accruals for
reorganization and restructuring programs; (e) fluctuations in foreign exchange
rates; and (f) any extraordinary, unusual, or nonrecurring items.

 

 



 

 

 

 

 

 

